On petition for writ of certiorari to the Supreme Court of Louisiana; and
On motion for leave to file petition for writ of habeas corpus.
The petition for leave to file an original petition for writ of habeas corpus is denied for reasons set forth in Ex parte Hawk, 321 U. S. 114. In view of the grave nature of the new allegation set forth *787in this petition, the denial is expressly without prejudice to application to proper tribunals.
Mr. Justice Murphy is of opinion that the petition should be granted. The petition for writ of certiorari and the application for stay are denied. Mr. Justice Rutledge is of the opinion that the application in No. 140, Mise, should be treated as a petition for rehearing in No. 142 of October Term, 1946, 329 U. S. 459; so regarded, the petition should be granted; the judgment in No. 142 should be vacated; and that cause remanded to the Supreme Court of Louisiana for further proceedings to determine the issues of fact presented by the petition. Mr. Justice Douglas took no part in the consideration or decision of these applications.